Citation Nr: 1043966	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-05 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypothyroidism. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to January 1992 to 
include service in Southwest Asia during Operation Desert 
Shield/Desert Storm.

This appeal to the Board of Veterans Appeals (the Board) was 
initially taken from a March 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The case was remanded by the Board in March 2008 and again in 
November 2009, at which time the Veteran's representative was the 
Texas Veterans Commission.  He has since transferred his power of 
attorney to DAV. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a Substantive Appeal, a VA Form 9, dated in September 2010, 
the Veteran specifically checked that he wanted to have a hearing 
at the VARO before a member of the Board.

The Veteran's representative has since called attention to the 
request and has asked that the case be remanded for such a 
hearing.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Schedule the Veteran for a hearing before 
a Veterans Law Judge on Travel Board at the 
VARO.  Document in the file the hearing 
notification(s) and all other related 
communications between VA and the Veteran.

3.  Then review the case and, after 
appropriate procedural safeguards, return it 
to the Board for further appellate review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


